Citation Nr: 0736099	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-37 269	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to his service-connected 
disabilities.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a skin disability.

4.  Entitlement to an increased initial disability evaluation 
for osteoarthritis of the left knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), dated in October 2003, February 2004 and July 
2005.  The veteran has timely appealed all three of these 
rating decisions and they have been merged for the purpose of 
this adjudication.

The issues of entitlement to service connection for 
hypertension and a skin disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


FINDINGS OF FACT

1.  The veteran's currently diagnosed low back disability is 
not the result of a disease or injury in service.

2.  The preponderance of the evidence establishes that the 
veteran's left knee disorder is manifested by pain, 
limitation of motion, mild effusion, negative anterior and 
posterior drawer sign, positive McMurray's test with some 
tenderness to palpation of the medial joint line and negative 
patellar femoral grind.

3.  The veteran's left knee disorder does not involve 
ankylosis, genu recurvatum, or removed or symptomatic 
cartilage.


CONCLUSIONS OF LAW

1.  The veteran's low back disability was not incurred in or 
aggravated by active military service, nor is it related to 
any service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§  
3.303, 3.304, 3.310(a) (2007).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's left knee osteoarthritis.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5260 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to and following the adjudication of the veteran's 
claims, letters dated in June 2003, October 2004, December 
2004, and August 2005 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio, at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The aforementioned letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  The Board also notes that 
the veteran was provided with notice compliant with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) in a 
letter dated in March 2006.  The veteran was also provided 
with a subsequent adjudication in May 2006.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The Board notes that the 
veteran indicated that he was treated at Good Samaritan 
Hospital for his low back disability.  In a letter dated in 
August 2005, the RO acknowledged the veteran's statement 
regarding additional treatment, and requested that he fill 
out the proper authorization paperwork so VA could obtain 
these records.  The veteran did not submit the authorization 
form, nor did he obtain and submit the Good Samaritan 
Hospital records himself.  The Board notes that the duty to 
assist is not always a one-way street.  If the veteran wants 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Thus, the Board has satisfied its 
duty to assist with regard to these private medical records.

With regard to the service connection claim, the veteran was 
afforded a VA medical examination in August 2003 to obtain an 
opinion as to whether his low back disability could be 
directly attributed to service or secondary to his service-
connected knee disabilities.  Further examination or opinion 
is not needed because, at a minimum, there is no persuasive 
and competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail below.  

With regard to the increased rating claim, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
August 2003 and January 2006.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's left knee disability since he was 
last examined.  The veteran has not reported receiving any 
recent treatment specifically for this condition (other than 
at VA, which records are in the file), and there are no 
records suggesting an increase in disability has occurred as 
compared to the prior VA examination findings.  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  See VAOPGCPREC 11-95.  The 2006 
VA examination report is thorough and supported by VA 
outpatient treatment records.  There is no rule as to how 
current an examination must be, and the Board concludes the 
examinations in this case are adequate upon which to base a 
decision. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

I.  Service Connection for a Low Back Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2007).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310 (2007); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

The veteran alleges that his current low back disability is 
secondary to his service-connected disabilities.  He has not 
alleged that this diagnosis is directly related to service.  
The Board notes that there is no evidence of any complaints 
of or treatment for low back disabilities in service.  Thus, 
the veteran's claim fails on a direct basis.  See Hickson, 
supra.

With regard to secondary service connection, the veteran has 
a current diagnosis of mild discal deterioration at L4-L5 and 
calcification over the vertebral body.  He is also currently 
service connected for: incompetent anterior cruciate ligament 
of the right knee, currently evaluated as 20 percent 
disabling; traumatic arthritis of the right knee, post 
operative medial and lateral meniscectomy, currently 
evaluated as 20 percent disabling; and osteoarthritis of the 
left knee, associated with incompetent anterior cruciate 
ligament of the right knee, currently evaluated as 10 percent 
disabling.  Thus, the first two elements of Wallin are 
accordingly satisfied.

The medical evidence of record consists of VA outpatient 
treatment notes and the August 2003 VA examination.  VA 
outpatient treatment notes dated from August 1999 through 
2006 establish the veteran's complaints of low back pain.  In 
March 2004, a computed tomography (CT) scan indicated a soft 
tissue mass at the L5 root on the right side.  Additional VA 
treatment records continue to reveal the veteran's complaints 
of low back pain.

The veteran participated in a VA examination in August 2003.  
The veteran complained of constant soreness, mostly on the 
left side and on his back with no history of radicular 
symptoms and no bladder or bowel problems.  The veteran 
reported that when he was still working, he was required to 
miss work approximately 10 times due to back pain.  He noted 
using anti-inflammatories, heating pads and hot soaks to 
address his back pain.  He also stated that he had never seen 
a physician with his complaints, outside of the VA system.  
Examination of the veteran's back revealed flexion to 90 
degrees, extension to 25 degrees, lateral bending at 40 
degrees bilaterally, and rotation at 45-50 degrees 
bilaterally.  He had no pain with this.  He had no spasm and 
a negative straight leg test bilaterally.  He had no clonus 
and symmetrical Achilles and ankle jerk reflexes.  He had 5/5 
strength of his hip flexors, squats, hamstrings, planar 
flexors and ankle dorsiflexors and electrohydraulic 
lithotripsy.  He had normal sensation to light tough about 
the extremity and was able to heel and toe walk without 
difficulty.  He had no tenderness of the sacroiliac joints.  
He also had good range of motion of his hips.  X-rays 
reviewed from 2002 were normal and overall his back physical 
examination was normal.  The examiner did not suspect any 
significant degenerative changes in the veteran's low back or 
sacral spine.

The examiner diagnosed the veteran with mechanical low back 
pain.  The examiner also stated that mechanical low back pain 
was not related to the veteran's service-connected right knee 
injury nor had the veteran exacerbated his low back over the 
prior 20 years since his surgery.  The veteran's disability 
was not related to an in-service injury or exacerbated by his 
service-connected injuries.

The claims folder does not contain any other medical evidence 
in support of the veteran's claim.  The only other evidence 
in support of the veteran's claim are his own personal 
statements that his low back pain is related to his service-
connected injuries.  The Board acknowledges that the veteran 
is competent to give evidence about what he experiences; for 
example, he is competent to discuss his back pain.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  

The Board must find that the preponderance of the evidence is 
against the claim for service connection for a low back 
disability, to include as secondary to service-connected 
disabilities.  As noted above, the veteran's opinion as to 
the etiology of his back pain is not a valid medical opinion, 
upon which an allowance may be granted.  See Rucker, supra.  
Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a low back disability.  See Gilbert, 1 
Vet. App. at 53.

II.  Increased Disability Evaluation for Left Knee 
Osteoarthritis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.1 (2007).  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).

The October 2003 rating decision on appeal granted service 
connection for left knee osteoarthritis and assigned an 
initial disability rating of 10 percent.  Where, as in this 
case, service connection for a disability has been granted 
and the assignment of an initial rating for that disability 
is disputed, separate ratings can be assigned for separate 
periods of time based on the facts found; in other words, the 
ratings may be "staged."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  A disability may require re-rating in 
accordance with changes in a veteran's condition.  It is 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  See 38 C.F.R. § 4.1 (2007).

The evaluation of the same disability under various diagnoses 
is generally to be avoided.  See 38 C.F.R. § 4.14 (2007).  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 
(1994).

Ratings are available for the knee for ankylosis (Diagnostic 
Code 5256), recurrent subluxation or lateral instability 
(5257), cartilage disorders (5258, 5259), limitation of 
motion (5260, 5261), impairment of the tibia and fibula 
(5262) and genu recurvatum (5263).  See 38 C.F.R. § 4.71a 
(2007).  Ratings for osteoarthritis (5003) may be granted 
when osteoarthritis is shown on x-ray and the joint does not 
have a limitation of motion to a compensable degree.  Id.

The criteria for ratings on limitation of motion are in two 
groups, limitation of flexion and limitation of extension.  
Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (2007).  
Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  See 38 C.F.R. § 4.71a, DC 5261 (2007).

The veteran currently receives a 10 percent disability rating 
for osteoarthritis of the left knee, secondary to the 
service-connected disability of incompetent anterior cruciate 
ligament, right knee.  The Board concurs with this result.

Lateral instability and recurrent subluxation (dislocation) 
of the knee are rated under provisions found in 38 C.F.R. § 
4.71a, Diagnostic Code 5257.  Subluxation of the patella is 
"incomplete or partial dislocation of the knee cap."  See 
Rykhus v. Brown, 6 Vet. App. 354, 358 (1993) (citing 
Dorland's Illustrated Medical Dictionary at 1241, 1599 (27th 
edition 1988)).  This code provides for the assignment of a 
10 percent rating when there is slight recurrent subluxation 
or lateral instability of a knee; a 20 percent rating when 
there is moderate recurrent subluxation or lateral 
instability; and a 30 percent evaluation for severe knee 
impairment with recurrent subluxation or lateral instability.  
Id.

The Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  See 38 C.F.R. § 4.6 (2007).

During development of this claim, the veteran was sent for VA 
examinations in August 2003 and January 2006.  He received 
orthopedic examinations with x-rays.  The orthopedic 
examiners found no subluxation of the patella and negative 
patellar femoral grind, but x-ray evidence was indicative of 
osteoarthritis of the left knee.  The January 2006 VA 
examination noted the veteran's left knee to be stable 
ligamentously to varus and valgus at 0 to 30 degrees of 
flexion.  

There is no indication in the clinical evidence of record 
that there is any subluxation or instability of the left 
knee.  At the August 2003 and January 2006 VA examinations, 
the knee was noted to be stable to varus and valgus stress at 
0 to 30 degrees.  The Board finds that the preponderance of 
the evidence is against a showing that the veteran's left 
knee disability is manifested by slight recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.71(a), Diagnostic 
Code 5257 (2007).

As mentioned above, the veteran has osteoarthritis of the 
left knee, confirmed by x-rays.  Arthritis is rated on 
limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  When, however,  the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added, under Diagnostic Code 5003.  In the absence of 
limitation of motion, a rating of 20 percent is warranted 
with x-ray involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm or 
satisfactory evidence of painful motion.  Id.

Diagnostic Codes 5260 and 5261 describe the compensation 
requirements for limitation of motion.  The ratings for 
limitation of flexion and extension of a leg (knee) require 
some showing of actual loss of range of motion.  See 38 
C.F.R. § 4.71a, Codes 5260, 5261 (2007).  For the lowest 
compensable rating (10 percent), flexion must be limited to 
45 degrees or extension must be limited to at least 10 
degrees.  Id.  

During the August 2003 VA examination, the veteran's range of 
motion was 0 to 140 degrees.  He could stand and hop on the 
left leg without difficulty and could squat and rise without 
significant difficulty.  The January 2006 VA examination 
range of motion testing revealed 0 to 110 degrees of flexion, 
but with significant pain.  He was stable ligamentously to 
varus and valgus at 0 to 30 degrees of flexion and had full 
extension passively.  The Board finds that the preponderance 
of the evidence shows that the veteran's left knee extension 
is not limited to 10 degrees and his flexion is not limited 
to 45 degrees.  A compensable rating for limitation of motion 
is not warranted.

There is evidence of painful motion.  At his January 2006 VA 
examination, pain was located medially with stiffness and 
swelling.  The veteran had a positive McMurray's test.  There 
was tenderness to palpation of the medial joint line.  There 
was no tenderness to palpation of the lateral joint line, 
inferior pole of the patella.  There was negative patellar 
femoral grind, although there was slight crepitus with the 
test.  Resolving doubt in the veteran's favor, the Board 
concludes that there is evidence of painful motion of record, 
although such limitation of motion is noncompensable.  
Accordingly, a 10 percent rating is warranted for 
osteoarthritis under DC 5003.  The Board cannot find evidence 
of incapacitating exacerbations of the left knee.  The Board 
concludes that a 20 percent rating under DC 5003 is not 
warranted.

The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's knee joint.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  While the Board is required to consider the effect 
of the veteran's pain when making a rating determination, and 
has done so in this case, the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  The Board has considered the 
veteran's painful motion in the discussion of osteoarthritis 
above.  The Board cannot locate additional functional loss 
that would warrant an increased rating under the criteria of 
DeLuca.  Accordingly, no higher rating is warranted.

Additional Diagnostic Codes provide for additional ratings 
for disabilities of the knees depending on the symptoms 
shown.  Since the record does not show that the veteran's 
left knee disorder involves ankylosis, genu recurvatum, 
symptomatic or removed semilunar cartilage, or tibia and 
fibula impairment, additional ratings for the veteran's left 
knee disorder are not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2007).

Based on the foregoing, the Board finds the preponderance of 
evidence shows that the veteran's disability manifests as 
osteoarthritis of the left knee.  Therefore, the criteria for 
an increased rating in excess of 10 percent or a separate 
compensable rating are not met during any portion of the 
appeal period.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (2007).  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert, 1 Vet. App. 
49.


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to service-connected disabilities, is 
denied.

Entitlement to an increased initial disability evaluation for 
osteoarthritis of the left knee, currently evaluated as 10 
percent disabling, is denied.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claims 
for service connection for hypertension and skin disability.

The Board notes that the veteran's service medical records 
indicate that he complained of and received treatment for 
hypertension and a facial skin rash while in service.  See 
service medical records; February 5, 1982, February 17, 1983, 
March 7, 1983, August 23, 1983, November 28, 1983, December 
14, 1984.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim, as defined by 
law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 
(2006), held that an examination is required when (1) there 
is evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and (4) 
insufficient evidence to decide the case. 

As the veteran has current diagnoses of hypertension and a 
facial skin disorder, he must be afforded VA examinations in 
accordance with McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records 
(VA and non-VA) pertaining to treatment 
of the veteran for hypertension and skin 
disability should be obtained, covering 
the period from December 14, 2005, to 
the present.

2.  The veteran should be scheduled for 
VA examinations to determine the nature 
and etiology of his currently diagnosed 
hypertension and facial skin disability.  
The examiners must review pertinent 
documents in the veteran's claims folder 
in conjunction with the veteran's 
examinations.  This should be so noted 
in the examination report.  The examiner 
should discuss the nature and etiology 
of any diagnosed disorders and whether 
they are related to a disease or injury 
in service.

It would be helpful if the examiner 
would use the following language, as may 
be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims for service 
connection for hypertension and a skin 
disability should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, these issues 
should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


